SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

414
KA 13-01710
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MICHAEL JUNE, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL JUNE, DEFENDANT-APPELLANT PRO SE.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael F.
Pietruszka, J.), rendered April 15, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]). In 2003, defendant was
previously convicted, also upon his plea of guilty, of two counts of
robbery in the first degree (§ 160.15 [2]), and one count of robbery
in the second degree (§ 160.10 [2] [b]). This Court affirmed the
prior judgment (People v June, 30 AD3d 1016, lv denied 7 NY3d 813,
reconsideration denied 7 NY3d 868). After defendant was released on
parole, his parole officer discovered during a routine home visit that
defendant had violated multiple conditions of his parole. As a result
of the multiple parole violations, the parole officer and her partner
conducted a more thorough search of defendant’s bedroom, and they
ultimately discovered a handgun on defendant’s bookshelf.

     We reject defendant’s contention that County Court erred in
sentencing him as a second violent felony offender, inasmuch as he
failed to meet his burden of establishing that his prior felony
convictions were obtained unconstitutionally (see CPL 400.21 [7] [b];
People v Harris, 61 NY2d 9, 15). Defendant’s constitutional
challenges to his prior convictions have previously been litigated and
were rejected on his direct appeal as well as in his numerous attempts
at securing postconviction relief pursuant to CPL article 440 (see
                                 -2-                           414
                                                         KA 13-01710

e.g. June, 30 AD3d at 1017).

     We also reject defendant’s contention in his main and pro se
supplemental briefs that the court erred in refusing to suppress the
handgun recovered from his bedroom by the parole officers. It is well
settled that a parole officer may conduct a warrantless search where,
as here, “ ‘the conduct of the parole officer was rationally and
reasonably related to the performance of the parole officer’s duty’ ”
(People v Nappi, 83 AD3d 1592, 1593, lv denied 17 NY3d 820, quoting
People v Huntley, 43 NY2d 175, 181; see People v Davis, 101 AD3d 1778,
1779, lv denied 20 NY3d 1060; People v Johnson, 94 AD3d 1529, 1531-
1532, lv denied 19 NY3d 974). As previously noted herein, the parole
officers discovered multiple parole violations during a routine home
visit, and they found the handgun after intensifying their search
based on the increasing number of parole violations, some of which
were indicative of the presence of contraband.

     Contrary to defendant’s contention in his pro se supplemental
brief, we conclude that defendant’s plea was knowingly, intelligently,
and voluntarily entered, despite the fact that he was not specifically
informed of a condition of his parole. Based on our review of the
colloquy, we conclude that the court made “ ‘sure [that defendant]
ha[d] full understanding of what the plea connot[ed] and of its
consequence[s]’ ” (Harris, 61 NY2d at 19; see People v Catu, 4 NY3d
242, 244-245). Finally, we reject defendant’s contention that he was
deprived of effective assistance of counsel with regard to his motion
to withdraw his guilty plea. Defense counsel “was under no obligation
to amplify defendant’s unsupported assertions” (People v Castro, 242
AD2d 445, 445, lv denied 90 NY2d 1010), and the record establishes
that defense counsel’s statements regarding the motion were not
adverse to defendant (see People v Wester, 82 AD3d 1677, 1678, lv
denied 17 NY3d 803). In any event, “even if defendant is correct that
the statements were adverse to him, the record conclusively
establishes that [County] Court’s ‘rejection of [the] motion was not
influenced by’ those statements” (id.).

     We have considered defendant’s remaining contention and conclude
that it is without merit.




Entered:   May 1, 2015                          Frances E. Cafarell
                                                Clerk of the Court